BRICKELL, C. J.
The assignments of error in this cause cannot be sustained. Judgment was rendered on verdict, and corresponds with it. It has long been settled that when a *66judgment is rendered on, and corresponds with, a verdict, it cannot be assigned as error that tbe judgment exceeds tbe amount claimed in the complaint or declaration. The remedy is by a motion in the court below for a new trial. 1 Brick. Dig. 776, § 39; Drake v. Johnston & Seats, January term, 1873. The judgment is affirmed.